Citation Nr: 0601422	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to a compensable rating for a service-
connected right elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, that granted service connection for degenerative joint 
disease of the right elbow, assigning a zero percent 
evaluation, and denied service connection for a left ankle 
disability. 

In April 2002, the Board issued a decision denying the issues 
on appeal.  The veteran appealed this decision to the United 
States Court of Apeals for Veterans Claims (Court) and in a 
March 2003 Order, that was pursuant to a Joint Motion for 
Remand, the Court vacated the April 2002 decision and 
remanded for actions consistent with the Order.  In December 
2003 and April 2004, the Board remanded the matter to the RO 
via the Appeals Management Center for further evidentiary and 
due process development.  The appeal is once again before the 
Board.  


FINDINGS OF FACT

1.  The veteran does not have a left ankle disability that is 
attributable to service.

2.  From the effective date of the grant of service 
connection, the veteran's service-connected right elbow 
disability has been manifested by some x-ray evidence of 
arthritis and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  By resolving all reasonable doubt in the veteran's favor, 
the criteria for a compensable, 10 percent, evaluation for 
the service-connected right elbow disability have been met 
from the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206-5208 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the rating decision on appeal preceded the enactment of the 
VCAA.  Thereafter, in February 2004, the appellant was 
provided notice of the VCAA.  Because the VCAA notice in this 
case was not provided to the appellant prior to the September 
1998 RO decision from which he appeals, it can be argued that 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, as well as the September 
1999 statement of the case, and August 2001 and November 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the February 
2004 letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Unfortunately, most of 
the veteran's service medical records are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center.  Accordingly, VA has a heightened 
duty to assist the veteran in developing this claim.  See 
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999); Russo v. 
Brown, 9 Vet. App. 46 (1996).  In this respect, VA has 
satisfied its duty to assist in this case as evidenced by the 
RO's attempts to obtain relevant records, particularly the 
RO's May 1998 request that the veteran send in more detailed 
information regarding his service and suggestion that he send 
in alternative evidence to support his claim.  He was also 
afforded VA examinations during the appeal period.  In 
addition, he was offered the opportunity to request a hearing 
which he declined.  The Board notes that neither the 
appellant nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of this claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merit

II.  Background

The veteran's service medical records are incomplete and are 
presumed destroyed by a fire at the National Personnel 
Records Center in St. Louis, Missouri.  Available records 
include a record from the Office of the Surgeon General, 
Department of the Army, showing that the veteran had been 
hospitalized in February 1950 for tonsillitis.  These records 
also include an in-service orthopedic consultation report, 
dated in November 1952, noting that the veteran had injured 
his right elbow in a fall in 1949 and his right ankle in a 
fall down some stairs approximately a year later.  X-rays of 
the veteran's right ankle were negative and he had full range 
of motion of the ankle with normal strength and no pain or 
tenderness.  X-rays taken of his right elbow joint revealed 
"a small amount of arthritis in the right elbow joint."  
Also on file is the veteran's November 1952 separation 
examination report showing a normal clinical evaluation of 
the lower extremities and a notation regarding the injuries 
to the veteran's right elbow and right ankle.

By September 1998 decision, the RO granted service connection 
for degenerative joint disease of the right elbow and 
assigned a noncompensable rating.  It also denied service 
connection for a left ankle injury.

In his May 1999 notice of disagreement, the veteran, in 
pertinent part, disagreed with the denial of service 
connection for his claimed left ankle disability and disputed 
the zero percent rating assigned his right elbow disability.  
He explained that during anti-aircraft artillery training in 
1949 his left leg began hurting him and he was given arch 
supports for his boots.  He said this helped somewhat, but 
did not correct the problem.  He said his left leg continued 
to bother him and sometimes he fell down for no apparent 
reason.  

A July 1999 VA orthopedic examiner relayed the veteran's 
report of twisting his left ankle in basic training and of 
not seeking a medical evaluation at that time for fear of 
having to repeat basic training.  The veteran said he was 
given arch supports in 1949 for mid foot pain and reported 
falling down some stairs in 1950 followed by left ankle 
giving way and instability thereafter.  He said he found no 
evidence of orthopedic disability or impairment and that the 
veteran's left extremity weakness would be better evaluated 
by a neurologist.  Examination of the elbows revealed a 
normal range of motion with flexion of 140 degrees and 
extension to 80 degrees.  X-ray studies of the right elbow 
were normal.

In the September 1999 substantive appeal, the veteran said 
that he continued to experience pain, numbness, and tingling 
in the right elbow area.  He said that the July 1999 VA 
examiner did not spend sufficient time examining him and 
argued that the report was inadequate for rating purposes.  

In its February 2001 remand, the Board asked that the RO 
schedule the veteran for neurologic and orthopedic 
examination of the left ankle and asked that the RO obtain a 
medical opinion as to the etiology of any diagnosed left 
ankle disability.  The Board also asked that the orthopedic 
examination address the veteran's service-connected right 
elbow disability.

In April 2001, the veteran stated that he had not been 
treated by any physician for his service-connected right 
elbow disability.  Such statement was in response to an RO 
inquiry, the purpose of which was to assist him in obtaining 
VA and private medical records.

During a July 2001 VA orthopedic examination, the examiner 
noted that service medical records reflected no treatment for 
injury to the right elbow or left ankle.  The veteran 
complained of right elbow tenderness and "twitching."  He 
reported minimal difficulty with his left ankle, but 
complained that his left leg simply gives way. Since 
discharge he reported he had not sought treatment for the 
symptoms. On objective examination, the examiner observed 
normal right elbow motion with full extension and full 
flexion from 140 degrees.  He had pronation and supination of 
80 degrees.  Examination of the left ankle was also normal.  
There was no tenderness on palpation, no instability, and he 
had 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  The neurologic evaluation was nonfocal.  X-ray 
studies of the right elbow and left ankle were normal.  The 
examiner diagnosed a history of nonspecific right elbow pain, 
a history of nonspecific left ankle pain, and a history of 
left lower extremity weakness.  The examiner requested a 
number of diagnostic tests to evaluate neurologic impairment 
of the left ankle.  However, the examiner indicated that he 
found no evidence of disability of the left lower extremity 
with regard to orthopedic etiology.  As such, there was found 
to be no evidence to support an etiological relationship 
between any left lower extremity disability and service. The 
right elbow was found to be unremarkable, without evidence of 
degenerative joint disease.  Further, there was no evidence 
of right elbow conditions resulting in an inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, or endurance.  The examiner 
noted that the veteran was left-hand dominant, and it was 
curiously noted that there was "one" evidence to support 
findings of crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, deformity, or atrophy of 
disuse.

During a February 2004 VA neurological examination, the 
veteran reported sustaining a left ankle injury in service 
during basic training.  He said he experienced pain and 
swelling immediately following the injury.  His present 
complaints included intermittent pain of mild to moderate 
severity for the past several years.  He also complained of 
numbness and tingling in his feet which he did not associate 
with his ankle injury.  Electromyography (EMG) and nerve 
conduction studies were reportedly performed in 2001 and were 
negative.  Left ankle x-rays were reportedly performed in 
July 2001 revealing calcaneal spurring, but were otherwise 
normal.  The veteran was given an impression of peripheral 
neuropathy, predominantly sensory, mild to moderate in 
severity unclear etiology.  The impression also included 
status post left ankle injury with residual chronic pain, 
with no secondary neurologic deficits.  The examiner added 
that in recent years the veteran had developed symptoms 
suggestive of peripheral neuropathy which appeared 
unassociated with the veteran's prior ankle injuries.  He 
said the veteran's falls appeared to be related to vestibular 
dysfunction as they were always accompanied by a feeling of 
dizziness/vertiginous sensations and hence it appeared his 
ankle injuries were not associated with any neurologic 
residual deficits.  During the evaluation, the examiner noted 
that a September 1998 rating decision referred to a service 
medical record showing left ankle treatment, but such record 
was not available for his review.   

A private medical record shows that the veteran was seen as a 
new patient by John M. Malain, D.P.M., in February 2004.  
According to the evaluation report, the veteran was being 
seen for a problem with his left foot and he reported a 50 
year history of tripping and falling fairly consistently.  He 
was assessed as having a weakness on the left associated with 
the musculature of the left leg, the etiology of which he was 
unable to determine.  He relayed the veteran's report of 
sustaining a left ankle in service, but said he could not 
determine whether this was the etiology of his present 
condition.  

In a March 2004 statement, the veteran asserted that his left 
ankle is weak and causes him to fall and has been a problem 
ever since service.  He also said the evidence shows he has 
some nerve damage or tendon damage in his right toe.  

On file is a March 2004 "To Whom it may Concern" from 
Family Pharmacy stating that on or about September 2003, the 
veteran was seen falling outside of the pharmacy.  When asked 
if he was OK, he said that everything was alright and then 
drove away.  

A VA neurological evaluation was conducted in September 2004 
with respect to the veteran's right elbow disability.  The 
examiner noted no additional effects of the veteran's 
condition on his usual occupation or daily activities and no 
change since his last evaluation.  The veteran reported pain 
primarily with lifting or pulling that was mostly located in 
the medial supracondylar region.  He also described a slight 
fullness in that area and described no additional limitations 
following repetitive use or during flare-ups.  On examination 
the veteran had full range of motion in the right elbow and 
had no pain at that time.  The fullness alluded to by the 
veteran was ill-defined.  The examiner surmised that it could 
represent a small lipoma or a lymph node that was inflamed.  
The examiner said that nonetheless there was no significant 
abnormality notable at that time.  He added that the veteran 
had a negative Tinel's in the area.  X-rays of the elbow 
remained within normal limits.  The veteran was given an 
impression of right elbow pain.  

III.  Analysis

Left Ankle

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is unfortunate that the veteran's complete service medical 
records are not available for review.  Indeed, in instances 
such as this, the duty of the Board to provide reasons for 
its findings and conclusions is heightened.  See Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999).  Nonetheless, even if 
the veteran's service medical records were available, they 
would not document the veteran's claim of a left ankle injury 
by his own admission.  This is so in light of the veteran's 
statement that he did not seek medical attention for his left 
ankle following the alleged injury in basic training in 1949 
for fear of having to repeat basic training.  Moreover, his 
November 1952 separation examination report shows that he had 
a normal clinical evaluation of the lower extremities and 
makes no mention of a left ankle injury, only a right ankle 
injury.

As a layman, the veteran can certainly testify about his in-
service experiences and current symptoms, but he is not 
competent to diagnose himself as having a left ankle 
disability, or to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Thus, assuming that the veteran did in fact injure his left 
ankle during service, it appears that the injury was acute in 
nature and had resolved by the time of the separation 
examination.  There is no supporting evidence of chronic left 
ankle disability for many years after service.  Indeed, the 
veteran has stated that he never sought medical attention for 
his left ankle either in service or after service.  The 
earliest medical evidence with respect to the veteran's left 
ankle is the July 1999 VA examination report, dated over four 
decades after service.  According to this report, the veteran 
has no orthopedic impairment.  Specially, this examiner 
stated that he found no orthopedic disability or impairment 
in the veteran's left lower extremity, and he diagnosed him 
as having left ankle pain.  Similarly, the July 2001 VA 
examiner diagnosed the veteran as having history of left 
ankle pain, nonspecific.  The February 2004 VA examiner's 
diagnosis of status post left ankle injury with residual 
chronic pain is likewise insufficient evidence to establish 
service connection for orthopedic residuals of such an 
injury.  To begin with, his report of injury appears based 
primarily on the veteran's own purported history of injury.  
It should be noted that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, the only "residual" the 
examiner recorded was pain.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

Although the February 2004 VA examiner also provided a 
neurological assessment of peripheral neuropathy, he 
specially disassociated this assessment from the reported 
ankle injury in 1949.  In this respect, he opined that the 
onset of symptoms in recent years that were suggestive of 
peripheral neuropathy appeared to be unassociated with the 
veteran's prior ankle injuries.  

For the foregoing reasons, the veteran's claim for service 
connection for a left ankle disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b.)

Right Elbow

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.

The criteria for limitation of motion of the forearm is found 
under Diagnostic Codes 5206 for limitation of flexion, 5207 
for limitation of extension, and 5208 for limitation of 
flexion and extension to a specified degree. 

Under Code 5206, a 0 percent evaluation is warranted for 
flexion limited to 110 degrees, a 10 percent evaluation is 
warranted for flexion limited to 100 degrees, and a 20 
percent evaluation is warranted for flexion limited to 90 
degrees.

Under Code 5207, a 10 percent evaluation is warranted for 
extension limited to either 45 or 60 degrees, and a 20 
percent evaluation is warranted for extension limited to 75 
degrees.

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

The veteran in this case has denied receiving any medical 
treatment for his right elbow disability since service.  
Accordingly, the pertinent medical evidence with respect to 
this disability consists primarily of VA examination reports 
dated in July 1999, July 2001 and September 2004.  These 
examination reports show normal x-ray findings of the 
veteran's right elbow joint.  They also show full or nearly 
full range of motion in the veteran's right forearm with 
findings of flexion to 140 degrees, extension to 0 degrees, 
and pronation and supination to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I.

Although the above-noted VA examination reports do not show 
the that veteran has arthritis in his right elbow, X-rays 
taken of his right elbow joint in service, in November 1952, 
revealed "a small amount of arthritis in the right elbow 
joint."  Thus, by affording the veteran the benefit of the 
doubt in this matter, the Board finds that the veteran does 
have arthritis by x-ray in his right elbow joint.  See 
38 C.F.R. § 4.3.  Regarding pain, the veteran has 
consistently reported intermittent right elbow pain of mild 
to moderate severity primarily on lifting and pulling and has 
been diagnosed over the years as having right elbow pain.  
This is despite no clinical findings of pain on manipulation.  
In fact, the September 2004 VA examiner noted that the 
veteran had no pain at that time.  This examiner also 
reported that the veteran described no additional effects of 
his condition on his usual occupation or daily activities, 
and no additional limitations following repetitive use or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 
supra.

Hence, although the evidence is not entirely conclusive and 
leaves some reasonable doubt regarding whether the veteran's 
reported pain in the right elbow satisfies the criteria under 
Code 5003 for painful motion, such doubt must be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  Consequently, 
the Board finds that, affording the veteran the benefit of 
the doubt, the criteria for a compensable, 10 percent, 
evaluation under Diagnostic Codes 5003, for limitation of 
motion due to pain have been met.

However, no higher evaluation is assignable on any basis.  As 
indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion.  Moreover, while, on the basis of the current record, 
the only other diagnostic codes pursuant to which the 
veteran's right elbow disability could be rated are 
Diagnostic Codes 5205 (for elbow ankylosis) or 5209 (for 
impairment of flail joint).  Thus, as there are no medical 
finding of ankylosis or impairment of flail joint, or 
evidence to even suggest that, with consideration of 
functional loss due to pain and weakness, the veteran's 
disability is comparable to these impairments, these 
diagnostic codes are not applicable in the instant appeal.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's right elbow disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, a 10 percent, but no higher, 
evaluation for service-connected right elbow disability is 
warranted from the effective date of the grant of service 
connection.




ORDER

Service connection for a left ankle disability is denied.

An initial compensable evaluation, to 10 percent, for the 
veteran's right elbow disability is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


